Roosevelt, P. J.
The bank having discounted the note became the holder of it; and the bank as such holder having used due diligence to ascertain the residence of the indorser, and having sent notice of “protest to the place designated (although erroneously) as the residence of the indorser, was entitled as such holder to recover against the indorser. The plaintiffs, who paid the bank, (there being no pretense of intentional misrepresentation on their part,) stand in the shoes of the bank, and are subrogated to their rights.
The judgment of the special term, (Morris, J.,) in favor of the plaintiffs, should be affirmed with costs.
Davies, J. concurred.